Citation Nr: 1213007	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-10 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder not otherwise specified (NOS).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to April 1974, to include a period of service in Thailand.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO.  

During the course of his appeal, the Veteran had testified at a videoconference hearing before a now-retired Veterans Law Judge in February 2009.  Notably, the Veteran was advised of his right to have another hearing in June 2011 and December 2011, but failed to respond to either of the Board's inquiries within the allotted time frame of 30 days.  

In June 2009, the Board, inter alia, reopened the Veteran's claim for service connection and remanded the matter to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development of the record.  

The Board notes that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Accordingly, the Board finds that the Veteran's claim is most appropriately characterized as reflected on the title page of this decision.  

In August 2010, the Board promulgated a decision that denied the Veteran's claim of service connection for PTSD.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In May 2011, the Court granted the parties' Joint Motion for Remand, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.  

In February 2012, the Court recalled the May 2011 Order, and an amended version of the original Joint Motion for Remand was permitted to be filed out of time.  

The appeal is being remanded to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.  



REMAND

In order to comply with the Court's February 2012 order granting the parties' Joint Motion for Remand, the Board finds that further development is required.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).  

Notably, the parties have found that the Board erred in failing to adequately consider the applicability of the 2010 amendment to 38 C.F.R. § 3.304(f)(3), which provides that a noncombat veteran's lay testimony in a PTSD case may establish the occurrence of a claimed stressor in some circumstances for claims before the Court after July 13, 2010.  See Ervin v. Shinseki, 24 Vet. App. 318 (2011); see also Sizemore v. Principi, 18 Vet. App. 264, 271-73 (2004).  

The Veteran contends that, due to various stressors, to include witnessing daytime and nighttime bombings while serving in Laos, Cambodia and the Republic of Vietnam, witnessing the fatal wounding of his roommate "Roger" when he was cut in the neck, and being exposed to sniper shots in August 1972 he developed an acquired psychiatric disorder, to include PTSD and depressive disorder NOS.  

Specifically, the Veteran reported that his former roommate "McKnight" was killed on August 1972 and that he witnessed constant bombing in and around Laos, Cambodia and Thailand, 24 hours a day, while serving as security police.  

The Veteran reported that he was stationed with the 803rd Security Police Squadron at the time of the attack on his roommate.  The Veteran noted that his roommate's attack occurred in "Nah Krom Fonan" and that he was stationed near the "Vna Kong" river.  

A VA Form 119, Report of Contact, dated in December 2006, indicated that the Veteran named fellow service members "McKnight" and "Thomas" as witnesses to the attack on "Roger."  

In February 2009, the Veteran testified that he experienced stressors of standing guard as a small and heavy weapons expert and security for the bomb depot in Nakhon Phanom, Thailand, witnessing his roommate become critically injured and die after his throat was slashed at a club in downtown Nakhon Phanom in November 1973, and witnessing steady bombing of the area when the Viet Cong invaded the other side of the Mekong Delta within a mile or two of his Air Force Base.  

In his VA Form 21-526, Veteran's Application for Compensation or Pension, received in June 2005, the Veteran listed his dates of active service as from August 1971 to April 1974, with service in the Republic of Vietnam from June 17, 1973 to June 7, 1974, and filed a claim for service connection for "nervous problems."  

The record shows that the Veteran did not have service in the Republic of Vietnam, but did service in Thailand during that period of time.  

In this regard, various service records confirm the Veteran had service in Thailand, that he served as a member of a security alert team and on the security police squad, and received hazard and special duty pay.  Specifically, the DD Form 214, Certificate of Release or Discharge from Active Duty, reveals a military occupational specialty (MOS) of Security Police Specialist, that the Veteran had 1 year of foreign and/or sea service, that he was awarded the National Defense Service Medal (NDSM), Air Force Good Conduct Medal (AFGCM), the Vietnam Service Medal (VSM), and the Small Arms Expert Marksmanship Ribbon (SAEMR).  

Additionally, these records show that the Veteran had service with the 56th Security Police Squadron, the 803rd Security Police Squadron, and the 3201st Security Police Squadron.  

Further, various Airman Performance Reports, show that, for the periods from May 1972 to February 1973 and from February 1973 through June 1973, the Veteran served as a security policeman/security specialist and provided protection for Category I and II resources, and enforced entry control procedures over personnel entering and exiting restricted areas, while stationed with the 56th Security Police Squadron in Nakhon Phanom Royal Thai Air Base, Thailand.  

As noted by the parties, the Veteran submitted statements and evidence in support of his claim in March 2006, August 2006, September 2006 and July 2007.  

In February 2006, May 2006, August 2006 and December 2007, VA produced formal findings of a lack of evidence to verify stressors.  

In August 2009, the RO attempted to solicit information from the National Archives and Records Administration (NARA), Modern Military Records (NWCTM) on behalf of the Veteran.  The RO specifically sought to obtain pertinent unit records and unit history for the 56th Security Police in an attempt to corroborate the Veteran's stressors of constant close bombing of friendly and enemy forces near the Nakhon Phanom Air Force Base, Thailand, and Viet Cong attacks on the base involving small arms fire, from May 2, 1972 to April 25, 1974.  

A September 2009 letter from the Department of the Air Force, Air Force Office of Special Investigations, an agency responsible for conducting criminal investigation for the United States Air Force, indicates that there is no record of AFOSI ever having conducted a criminal investigation involving the Veteran.  

A letter from the NARA, received in September 2009, shows that the NARA did not have in their custody the records that would be necessary to answer the RO's inquiry and revealed that whatever records existed for the 56th Security Police were presumably in the custody of the Air Force Historical Research Agency.  

In October 2009, the RO attempted to solicit information from the Air Force Historical Research Agency on behalf of the Veteran.  The RO specifically sought to obtain pertinent unit records and unit history for the 56th Security Police in an attempt to corroborate the Veteran's stressors of constant close bombing of friendly and enemy forces near the Nakhon Phanom Air Force Base, Thailand, and Viet Cong attacks on the base involving small arms fire, from May 2, 1972 to April 25, 1974.  

A letter received in November 2009 from the Department of the Air Force, Air Force Historical Research Agency, reveals that a review of the 56th Security Police Squadron's official histories for the time period of May 2, 1972 to April 25, 1974, showed no evidence of any bombings anywhere near Nakhon Phanom RTAFB.  

The Agency noted that the closest known enemy forces were those who were transitioning through Thailand to go to another country, located over 30 kilometers away from the base.  

The Agency reported that the 56th Security Police Squadron was responsible for air base defense and their historical reports are considered authoritative primary evidence of the security situation at that time.  

A review of studies concerning air base defense in Thailand revealed that Nakhon Phanom RTAFB was never attacked by any Communist forces at any time.  There were some incidents in the nearby town, but those clashes were between Thai government forces and transplanted North Vietnamese sympathizers.  The air base was not involved in any of those incidents, and the closest event to an attack on Nakhon Phanom RTAFB took place on December 3, 1972, when some small arms fire outside of the base wounded a Security Policeman when a spent bullet ricocheted off a rock.  

The Agency concluded that the base was not attacked and no attempted penetrations to the base occurred.  The incident was treated as a criminal act, and not as Communist-inspired.  

A November 2009 formal finding of a lack of information required to corroborate stressors associated with a claim for service connection for PTSD was issued by VA, which indicates that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the JSRRC and/or insufficient to allow for meaningful research of Marine Corps of NARA records.  

The parties noted that in September 2005 the Veteran underwent a VA mental disorders examination.  The examiner noted there was no claims file to review prior to examination.  The Veteran reported that he served in Vietnam between 1972 and 1973 where he functioned as a heavy weapons expert.  He reported that he was stationed at Nakhon Pho in Thailand where he was part of the 3291 SAC.  

The Veteran described a stressor incident that involved a trip when he and eight other soldiers went to a local town in Thailand.  He reported that two of his roommates, "Roger" and "Thomas," were also part of the group who went to a bar where "Roger" was later attacked and critically injured.  The Veteran noted that he witnessed his roommate bleeding from his neck.  He described transporting him back to the base where he later died.  

The examiner opined that the Veteran provided sufficient information to establish that he had witnessed a serious injury that resulted in the death of his roommate, and that his response to the event was that of intense fear and horror, which fulfills the traumatic event part of the criteria for a diagnosis of PTSD.  

On summary, the examiner noted that the Veteran's military history, psychiatric history, and clinical course all support a DSM-IV diagnosis of PTSD.  The examiner diagnosed the Veteran was PTSD with depressive symptoms, moderately severe.  

The Board acknowledges that the September 2005 VA examiner opined that the Veteran provided sufficient information to establish that he had witnessed a serious injury that resulted in the death of his roommate and that his response to this event was that of intense fear and horror, which fulfills the traumatic event part of the criteria for a diagnosis of PTSD.  

However, the Board notes that the examiner did not base the diagnosis of PTSD on any specific stressor incidents related to fear of hostile military or terrorist activity, which would entitle the Veteran to application of the evidentiary provisions set forth in 38 C.F.R. § 3.304 (f)(3).  

As the examiner failed to provide an opinion as to whether or not the diagnosis of PTSD could specifically be related to fear of hostile military or terrorist activity experienced in service, the Board finds that another VA mental disorders examination must be provided to fully address all of the Veteran's claimed stressor incidents, including those not independently verified by the available record.  See 38 U.S.C.A. § 5103A (d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should arrange for the Veteran to undergo a VA examination to determine the nature and likely etiology of the claimed innocently acquired psychiatric condition, to include PTSD, and depressive disorder NOS.  

After review of the entire record, along with the Veteran's contentions, the examiner must:

a) List all psychiatric diagnoses applicable to the Veteran.  

b) Determine whether the Veteran's psychiatric symptoms meet the criteria set forth for PTSD in the DSM-IV.  Specific responses must be provided for each of the DSM-IV criteria.  If a diagnosis of PTSD is appropriate, the examiner should state which, if any, of the Veteran's several reported stressors are sufficient to produce PTSD.  

c) Specifically provide an opinion, with supporting rationale, as to whether PTSD, if diagnosed, is medically related to the Veteran's fear of hostile military or terrorist activity.  

d) Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any acquired psychiatric disability had its onset during service or otherwise is due to an event or incident of the Veteran's periods of active service.  An opinion should be rendered for each psychiatric condition with which the Veteran is diagnosed.  

The entire claims file, to include a complete copy of this REMAND, must be provided to any physician designated to examine the Veteran, and the examination reports should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail, and rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

If the Veteran fails, without good cause, to report to the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

2.  After completing all indicated development and any additional action deemed necessary, the RO should review the issue remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


